—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered April 23, 1999, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 4V2 years, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). There is no basis upon which to disturb the jury’s determinations concerning credibility.
The court properly refused to charge the defense of justification since there was no reasonable view of the evidence, even when viewed in the light most favorable to defendant, to support such a charge (People v Cox, 92 NY2d 1002). Such a defense could only have been based on speculation as to facts not in evidence (see, People v Woods, 277 AD2d 152). Moreover, defendant was acquitted of assault, and to the extent that defendant is arguing on appeal that justification should have been charged with respect to the robbery count upon which he was convicted, his present theory is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find it to be without merit. Concur — Mazzarelli, J. P., Andrias, Lerner, Saxe and Buckley, JJ.